t c memo united_states tax_court jacquelyn brown petitioner v commissioner of internal revenue respondent docket no filed date jacquelyn brown pro_se richard a stone for respondent memorandum findings_of_fact and opinion colvin judge petitioner filed a form_8857 request for innocent spouse relief in which she sought relief from joint_and_several_liability for tax years respondent determined that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 c or f petitioner filed a petition under sec_6015 in which she contended that she -- - is entitled to relief from joint_and_several_liability for those years respondent now concedes that petitioner is entitled to relief from joint liability for tax for and and for tax arising from dollar_figure of hoffman j brown’s income in after respondent’s concessions the sole issue for decision is whether respondent’s denial of petitioner’s request for relief from the remainder of the tax_liability was an abuse_of_discretion we hold that it was not unless otherwise specified section references are to the internal_revenue_code in effect for the applicable years references to hoffman j brown brown are to petitioner’s husband references to the browns are to petitioner and brown findings_of_fact some of the facts have been stipulated and are so found a petitioner her husband and their joint tax returns petitioner resided in baltimore maryland when she filed the petition in this case brown was a minister at the main street baptist church in smithfield virginia in brown reported the income from his ministry on schedules c profit or loss from business attached to his and petitioner’s returns b assessment and payment of the browns’ tax_liability respondent mailed the browns a notice_of_deficiency for on date in it respondent determined that the compensation that brown had reported as income from self- employment was wages neither petitioner nor brown filed a petition in the tax_court in response to the notice_of_deficiency on date respondent assessed taxes based on the date notice_of_deficiency respondent applied the browns’ overpayments of tax for and to their tax_liability as follows year of date amount overpayment applied applied date sec_179 date big_number date big_number date big_number date big_number the browns’ tax_liability was paid in full on date opinion petitioner contends that she is entitled to relief from joint_and_several_liability for under sec_6015 we disagree sec_6015 does not apply to any liability for tax arising before date except to the extent it remained unpaid as of that date internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_740 114_tc_276 - petitioner is not entitled to relief for under sec_6015 because the browns’ tax_liability was paid in full on date which is before date 115_tc_582 affd 21_fedappx_160 4th cir 168_fsupp2d_781 s d ohio congress expanded the relief available to joint filers by repealing sec_6013 in and enacting sec_6015 rra sec_3201 e 112_stat_734 sec_6015 applies to any liability for tax arising on or before date but remaining unpaid as of that date rra sec_3201 112_stat_740 however petitioner’s tax was paid in full before the effective date of sec_6015 thus her claim is governed by sec_6013 we are aware of no provision in the internal_revenue_code which allows us to grant relief under sec_6013 toa taxpayer such as petitioner in this case who filed a stand- the four requirements for relief under sec_6013 are a joint_return was filed for the year at issue the return contained a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse the spouse seeking relief establishes that in signing the return he or she did not know and had no reason to know of the substantial_understatement and it would be inequitable to hold the spouse seeking relief liable for the substantial_understatement sec_6013 - - alone petition under sec_6015 sec_6015 e provides jurisdiction to decide the appropriate relief available to the taxpayer under sec_6015 it does not refer to sec_6013 consistent with the repeal of sec_6013 by the rra to account for respondent’s concessions decision will be entered under rule under sec_6013 a claim for relief in the tax_court was an affirmative defense in a deficiency proceeding petitioner’s opportunity to raise an affirmative defense under sec_6013 in that fashion ended in when the 90-day period to file a deficiency_suit expired we infer that hoffman j brown either had notice of his right to intervene as contemplated by sec_6015 and rule or waived his right to that notice and the opportunity to intervene based on the fact that he attended trial with petitioner spoke on the record and apparently supported petitioner’s claim for relief under sec_6015
